 
CAREPAYMENT TECHNOLOGIES, INC.
2010 STOCK INCENTIVE PLAN


Amendment No. 1


Pursuant to Section 12.2 of the CarePayment Technologies, Inc. 2010 Stock
Incentive Plan (the "Plan"), the Board of Directors of CarePayment Technologies,
Inc., an Oregon corporation (the "Company"), has approved the following
amendments to the Plan to (a) increase the maximum number of Shares authorized
and available for issuance under the Plan, and (b) to make other clarifying
changes as more fully described in this Amendment No. 1.  Capitalized terms used
but not defined in this Amendment No. 1 have the meanings given to such terms in
the Plan.


1.           Second Amended and Restated Articles of Incorporation.  The
shareholders of the Company adopted the Second Amended and Restated Articles of
Incorporation of the Company (the "Restated Articles") at the annual meeting of
shareholders held on March 31, 2010.  The Restated Articles were filed with the
Oregon Secretary of State on April 1, 2010.  Among other things, the Restated
Articles:  (a) created two classes of Common Stock of the Company, Class A
Common Stock and Class B Common Stock; (b) effected a reverse stock split (the
"Split") whereby each 10 shares of Common Stock of the Company then outstanding
were combined and reclassified as 1 fully paid and non-assessable share of
Common Stock of the Company; and (c) converted each share of Common Stock of the
Company outstanding immediately after the Split into one share of Class A Common
Stock.  Accordingly, and pursuant to Sections 8.1 and 14.23 of the Plan, each
outstanding Option shall entitle the holder thereof to purchase shares of Class
A Common Stock, adjusted to reflect the Split, in accordance with the terms and
conditions of the Plan and the related Stock Option Agreement.  Further, Section
14.23 of the Plan is deleted in its entirety and replaced by the following:


"14.23                      'Share' or 'Shares' means one or more shares of
Class A Common Stock of the Company, including any stock into which the Class A
Common Stock may be converted into in the future.


2.           Shares Available for Issuance under the Plan.  Section 3.1 of the
Plan is deleted in its entirety and replaced by the following:


"3.1                      Basic Limitations.  Shares issued pursuant to the Plan
may be authorized but unissued shares.  The maximum aggregate number of Shares
reserved and available for issuance pursuant to awards under the Plan is
1,000,000, subject to adjustment pursuant to Section 8.1.  The aggregate number
of Shares with respect to which Options may be granted to any individual
Participant during any calendar year shall not exceed 750,000."


3.           Effective Date; No Other Changes.  This Amendment No. 1 is
effective as of the date of adoption by the Board of Directors of the
Company.  Except as specifically amended by this Amendment No. 1, the Plan is
unchanged and remains in full force and effect.


This Amendment No. 1 to the Plan was adopted by the Board of Directors of the
Company on September 24, 2010.
 

--------------------------------------------------------------------------------

